Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated:February 13, 2012 FIAT S.P.A. By:/s/ Giorgio Fossati Name:Giorgio Fossati Title:General Counsel FIAT GROUP AUTOMOBILES S.P.A. By:/s/ Andrea Striglio Name:Andrea Striglio Title:Chief Financial Officer FIAT NORTH AMERICA LLC By:/s/ Gianfranco Cuda Name:Gianfranco Cuda Title:Chief Executive Officer
